           Case 1:19-cv-00290-SLC Document 19 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAVI SUNDAY,

                                Plaintiff,

         against
                                                     CIVIL ACTION NO.: 19 Civ. 290 (SLC)
GREYHOUND LINES, INC., et al.,
                                                       AMENDED TELEPHONE CONFERENCE
                                                            SCHEDULING ORDER
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The telephonic status conference currently scheduled for July 15, 2020 at 2:00 pm is

RESCHEDULED to July 14, 2020 at 2:30 pm.



Dated:             New York, New York
                   June 23, 2020

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge
